   8:20-cr-00133-JFB-SMB Doc # 25 Filed: 09/29/20 Page 1 of 1 - Page ID # 47




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:20CR133

       vs.
                                                                  ORDER
JEREMY T. SMITH,

                     Defendant.


This matter is before the court the defendant’s Unopposed Motion to Continue [23]. The
parties are engaged in plea negotiations and seek additional time to resolve this matter
short of trial. For good cause shown,

      IT IS ORDERED that the defendant’s Unopposed Motion to Continue [23] is
granted, as follows:

      1. The jury trial, now set for September 29, 2020, is continued to November 17,
         2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and November 17, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: September 29, 2020.

                                        BY THE COURT:

                                        s/Susan M. Bazis
                                        United States Magistrate Judge
